Citation Nr: 1534943	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disorders. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Appellant served on active duty for training from November 1992 to March 1993 with additional service in the Army Reserve.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in May 2013.  A transcript of the hearing is associated with the claims file.  

The Board remanded the claim for additional development in November 2013 and April 2014. 

The Board denied service connection for bilateral knee condition in October 2014.  The Appellant appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2015, the Court remanded the claim for compliance with the instructions in a joint motion for remand.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.





REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The parties to the joint motion for remand found that the March 2013 VA examination and an April 2014 addendum were not adequate because the examiner did not answer the questions posed by the Board in its November 2013 and April 2014 remands.  As such, the Board has no discretion and must remand this matter for compliance with the Court's June 2015 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1 (d).  The term "active military, naval, or air service" is defined to include active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24)(West 2014); see also 38 C.F.R. § 3.6(a)(2015).

The Appellant served on active duty for training for just over four months from November 1992 to March 1993 and completed basic training, advanced infantry training, and a personnel administration specialist course.  The claims file contains orders of honorable discharge from the Army Reserve effective in August 2007.  In June 2010 claim, the Appellant reported that she had Reserve service from March 1993 to January 1994 and from August 1996 to August 2007.  During the Board hearing, the Appellant testified that she participated in two weeks of active duty for training each year and monthly inactive duty training on weekends.   Although some Reserve service personnel records are in the file, personnel records relevant to the nature, frequency, and extent of the duties and participation such as attendance and point records, annual training orders, performance evaluations, and awards, have not been requested or obtained and are relevant to the claim.  Further, service treatment records that have been recovered do not pertain to service after March 1993.  Therefore, additional requests to the appropriate service department archive are necessary.  

The Appellant contended in several written statements and in testimony during the Board hearing that her bilateral knee disorders were caused by participation in rigorous physical training activities during initial active duty for training and subsequent Reserve training exercises.  Although her military occupation was personnel management specialist responsible for record keeping, she reported that the training required extensive running and combat exercises requiring falls to the ground without knee pads.  She also reported running on and off duty to maintain fitness and motivate her troops.  She reported that during initial training, she experienced bilateral knee pain, multiple knee sprains, and swelling and self-treated using ice, elastic wraps, braces, and over-the-counter pain medication but did not seek medical attention to avoid appearing weak and unable to complete training on time.  She testified that during a leadership class for promotion, she twisted the right knee but again did not seek treatment.  She denied receiving any annual physical examinations.  In a March 2014 statement, a fellow soldier noted that they served together in Philadelphia in a detachment of a larger unit located in another state and not close to a military clinic.  The soldier noted that the Appellant was very active in physical activities and maintained fitness but complained about trouble with her knees.  

Records of private care show that the Veteran underwent imaging studies in March 2004 and a right knee arthroscopic meniscectomy in April 2004, and thereafter was diagnosed and treated for patellofemoral syndrome, osteochondral defect, degenerative joint disease of both knees.  In the April 2004 surgical admission report, the attending clinician noted that the Appellant was a basketball player.  

In October 2004, a military physician completed a Physical Profile (DA Form 3349), limiting the Appellant's military activities.  The physician referred to the right knee surgery, checked a box for "injury" rather than "illness/disease," and indicated using the appropriate codes that the Appellant had minor impairments that may disqualify her from certain training or assignments in her military specialty due to limited mobility of joints, muscular weakness, or defects that do not prevent marching, climbing, timed walking, or prolonged effort.  The Appellant was excused from two mile runs and unlimited running and walking but was able to move with a fighting load for two miles, construct a fighting position, and perform three to five second rushes under direct or indirect fire.  

In June 2011, the Appellant's private physician noted that he had been treating her knee disorders since October 2010 and found that her current knee pain was caused by unspecified injuries at unspecified times in service.  

The record is sufficient to establish current bilateral knee disorders.  The dispositive issue is whether the Appellant's bilateral knee disorders were caused or aggravated by disease or injury on active duty for training or by injury on inactive duty training.  To assist the Appellant and the Board and to comply with the instructions in the joint remand, an adequate record review and medical opinion is necessary to decide the claim.  Because previous responses for an opinion were not adequate, the Board will request an opinion from a different VA physician and will pose questions in a different manner.  

The Appellant should also be provided additional notice and the opportunity to provide additional evidence or statements regarding the nature of her military and civilian occupations, frequency and nature of Reserve participation, and dates and descriptions of any traumatic knee injuries sustained on active duty for training or inactive duty training.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Appellant with notice and the opportunity to provide any additional evidence or statements describing her military and civilian duties and activities after March 1993, dates and nature of annual and weekend duties and training, and any specific traumatic injuries sustained on active duty for training.  

2.  Request from the appropriate service department archive all service personnel and treatment records to include attendance and retirement point records, annual training orders, performance evaluations, awards, and physical examinations and questionnaires.  Associate any records received with the electronic claims file. 

3.  After completing the above, undertake any further development warranted by the record.  Then provide access to the electronic claims file to a VA physician other than the physician who provided the March 2013 and April 2014 report and addendum.  Request that the physician review the file to include this remand and note the review in a written report. 

In providing the requested opinion, the physician must   consider the Appellant's and fellow soldiers written and hearing testimony describing her duties and activities and experiences during active duty for training and inactive duty training, official service department records, records of private orthopedic care, and the June 2011 opinion by the private physician. 

In providing the requested opinion, the physician must assume as credible the Appellant's description of her activities and knee symptoms, unless contradicted by medical records, but may not base the opinion solely on the absence of records of injury or clinical treatment. 

Request that the physician provide an opinion from a medical perspective whether it is at least as likely as not (50 percent probability or greater) that the Appellant's current bilateral knee disorders were caused or aggravated by disease or injury on active duty for training or by injury on inactive duty for training to include whether either injury or disease was caused by specific trauma, resolving knee sprains, or by repetitive exertion from running and falls during physical training and military exercises during the training periods.  If possible, the physician should identify and separate any contribution by the Appellant's civilian occupation or off duty activities.  

A clear rationale for the opinions and a discussion of the facts and medical principles involved is required.  To the extent any opinion rendered is negative to the Appellant, the reasons for rejecting the positive opinion provided in June 2011 by the private physician must be explained in detail.  If the examiner is not able to provide an opinion, he or she must provide the reasons such as insufficient evidence, shortcomings in the state of medical knowledge, or lack of training or experience of the examiner. 

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of service connection for bilateral knee disorders.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

